Citation Nr: 1035309	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-34 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to February 
1982. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the RO in 
Muskogee, Oklahoma, which continued a 30 percent evaluation for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking an increased disability rating for his 
service-connected PTSD, currently evaluated as 30 percent 
disabling.  After a thorough review of the claims file, the Board 
finds that the record is not sufficiently developed to ensure an 
informed decision.  

The Veteran was most recently afforded a QTC psychiatric 
examination in January 2006 for evaluation of his service-
connected PTSD.  At the examination, it was noted that the 
Veteran's treatment regiment included numerous different 
medications.  The Veteran was also noted as having a history of 
six visits to the emergency room, with the most recent one being 
in January 2006.  In his October 2006 VA Form 9, the Veteran 
contended that the fact that his VA doctor has consistently 
increased his medication for PTSD shows that his PTSD has 
increased in severity.  The Veteran has also asserted, through 
his representative, that the evidence in his records demonstrates 
a progressive worsening of his psychological condition.  See 
Informal Hearing Presentation, September 2010.  In support of 
this argument, he points out that his GAF scores have decreased 
over time, whereas his psychological medication has increased.  
He also notes that the most recent medical evidence of record is 
from 2006 and that his last psychiatric examination is several 
years old.  In this regard, there is some indication in the 
record that the Veteran's disability may have worsened since the 
January 2006 examination.  See 38 C.F.R. § 3.327(a) (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted).  In 
view of the foregoing, the Board finds the most recent 
examination report to be inadequate upon which to base the 
decision in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  As such, the case must be remanded to 
schedule the Veteran for a new psychiatric examination to assess 
the current severity of his PTSD.

As noted above, the claims file does not contain any medical 
treatment records beyond July 2006.  On remand, the agency of 
original jurisdiction (AOJ) should make an effort to obtain any 
outstanding VA medical records relating to the Veteran's 
treatment for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any and all 
outstanding VA treatment records relating 
to PTSD from July 2006 to present.  All 
efforts to obtain these records should be 
documented in the claims file.

2.  The AOJ should then schedule the 
Veteran for an appropriate VA examination 
to evaluate the current severity of his 
PTSD.  The claims file must be made 
available to the examiner and the examiner 
must note in the examination report that 
the file was reviewed.  Any appropriate 
testing should be conducted, and the 
results reviewed, prior to the final 
opinion.  The examiner should describe all 
findings in detail and explain the 
rationale for any conclusions reached.  

3.  Thereafter, the AOJ should readjudicate 
the claim.  All new evidence received since 
the issuance of the April 2006 SOC should 
be considered.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


